C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document1 Filed 05/05/20 Page 1 of 26

SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
A Limited Liability Partnership

 

 

 

Including Professional Corporations
PAULS. COWIE, Cal. Bar No. 250131
BROOKE S. PURCELL, Cal. Bar No. 260058
AMANDA E. BECKWITH, Cal. Bar No. 312967
Four Embarcadero Center, 17" Floor
San Francisco, California 94111-4109
Telephone: 415.434.9100
Facsimile: 415.434.3947
Email: pcowie@sheppardmullin.com
bpurcell@sheppardmullin.com
abeckwith@sheppardmullin.com
Attorneys for
PETSMART, INC.
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
KRISTINA CLARK on behalf of Case No.
herself and all others similarly situated,
Removed from Contra Costa County
Plaintiff, uperigt Court, Case No.
CIVMSC19-00954-EW]
V.
PETSMART, INC.’S NOTICE OF
REMOVAL OF CIVIL ACTION TO
PETSMART, INC., a Delaware FEDERAL COURT PURSUANT TO
corporation and DOES 1 through 50, THE CLASS ACTION FAIRNESS
inclusive, ACT
Defendants.
Complaint Filed: May 15, 2019
FAC Filed: January 3, 2020
SAC Filed: March 11, 2020
-|-
SMRH:4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF

CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document1 Filed 05/05/20 Page 2 of 26

TO THE CLERK OF THE ABOVE-ENTITLED COURT, PLAINTIFF
AND HER ATTORNEY OF RECORD:

PLEASE TAKE NOTICE that Defendant PetSmart, Inc. (“Defendant” or
“PetSmart’”) hereby removes the action Kristina Clark v. PetSmart, Inc., pending in
the Superior Court of California, County of Contra Costa, Case No. CIVMSC19-
00954-EW, the to the United States District Court for the Northern District of
California. Removal is based on the Class Action Fairness Act (““CAFA”). This
Court has original subject matter jurisdiction over Plaintiff Kristina Clark’s
(“Plaintiff”) lawsuit under 28 U.S.C. §§ 1332(d)(2), 1441, 1453, and 1446, because
it is a proposed class action, minimal diversity exists, and the amount in controversy
exceeds $5,000,000. Accordingly, removal is proper based on the following
grounds:

I STATEMENT OF JURISDICTION UNDER THE CLASS ACTION
FAIRNESS ACT

1. On February 18, 2005, the Class Action Fairness Act (““CAFA”’) was
enacted. In relevant part, CAFA grants federal district courts original jurisdiction
over civil class action lawsuits filed under federal or state law in which any member
of a class of plaintiffs is a citizen of a state different from any defendant, and where
the matter in controversy exceeds $5,000,000, exclusive of interest and costs.

2. This Court has jurisdiction over this case under the Class Action
Fairness Act, 28 U.S.C. section 1332(d), and this case may be removed pursuant to
the provisions of 28 U.S.C. section 1441(a), in that it is a civil class action wherein:
1) the proposed class contains at least 100 members; 2) the defendant is not a state,
state official or other governmental entity; 3) the total amount in controversy for all
class members exceeds $5,000,000; and 4) there is diversity of citizenship between
at least one class member and one defendant. Each of these conditions were

satisfied at the time this action was initiated and now at the time of removal.

-2-
SMRH:4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document1 Filed 05/05/20 Page 3 of 26

3. CAFA's minimal diversity requirement is satisfied when: 1) at least one
plaintiff is a citizen of a state in which none of the defendants are citizens, 2) at least
one plaintiff is a citizen of a foreign state and one defendant is a U.S. citizen, or 3)
at least one plaintiff is a U.S. citizen and one defendant is a citizen of a foreign state.
See 28 U.S.C. § 1332(d).

4. As set forth below, this case meets all of CAFA’s requirements for
removal and is timely and properly removed by the filing of this Notice.

I. CLAIMS AND PROCEDURAL HISTORY

5. On or about May 15, 2019, individually and on behalf of all other
purportedly similarly situated non-exempt, hourly employees, Plaintiff Kristina Clark
filed a putative class action complaint against PetSmart in the Superior Court of the
State of California, County of Contra Costa, entitled Kristina Clark v. PetSmart Inc.,
Case No. CIVMSC19-00954-EW. (the “Complaint”). On July 10, 2019, Plaintiff
served a copy of the Complaint, Summons, Civil Case Cover Sheet, Notice of
Assignment to Department 39, and Notice of Hearing on Order to Show Cause on
PetSmart. Attached hereto as Exhibits A-E is a true and correct copy of the
Complaint, Summons, Civil Case Cover Sheet, Notice of Assignment to Department
39, and Notice of Hearing on Order to Show Cause.

6. On or about July 15, 2019, counsel for Plaintiff filed and served a
declaration requesting to continue the Initial Case Management Conference. The
Court issued an order continuing the July 23, 2019 Initial Case Management
Conference (“CMC”) to August 28, 2019. The Order was not served on PetSmart.
Attached hereto as Exhibit F is Plaintiff's declaration.

7. On or about August 9, 2019, PetSmart filed its Answer to the Complaint.
Attached hereto as Exhibit G is a true and correct copy of PetSmart’s Answer to

Plaintiff's Complaint.

-3-
SMRH:4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document1 Filed 05/05/20 Page 4 of 26

8. On or about August 13, 2019, PetSmart filed a CMC Statement.
Attached hereto as Exhibit H is a true and correct copy of PetSmart’s Case
Management Conference Statement.

9. On or about August 23, 2019, the parties filed a Stipulation and Order to
Request Continuance of the CMC to September 25, 2019. Attached hereto as Exhibit
I is a true and correct copy of the Stipulation. PetSmart is informed and believes that
the court entered the Order, but the Order was not served on PetSmart.

10. The Court issued an Order to Show Case (“OSC”) regarding Plaintiffs
failure to appear at the September 25, 2019 CMC, and continued the CMC and set a
hearing on the Order to Show Cause on October 29, 2020. On or about October 22,
2019, the parties filed a Stipulation requesting a continuance of the CMC and OSC
hearing to January 30, 2020. Attached hereto as Exhibit J is a true and correct copy
of the Stipulation.

11. Pursuant to the parties’ Stipulation filed on or about October 22, 2019,
the Court granted Plaintiff leave to file a First Amended Complaint to add a claim
under the Private Attorneys General Act of 2004, Labor Code §§ 2698 ef seg.
(“PAGA”) on October 23, 2019. Attached hereto as Exhibit K-L are true and correct
copies of the Stipulation and Order entered on November 13, 2019, and Plaintiff's
Notice of Entry of Order served on November 13, 2019.

12. Onor about January 3, 2020, Plaintiff filed her First Amended Complaint
(“FAC”). Attached hereto as Exhibit M is a true and correct copy of the FAC.

13. On or about January 9, 2020, PetSmart filed its Answer to the FAC.
Attached hereto as Exhibit N is a true and correct copy of PetSmart’s Answer to
Plaintiff's FAC.

14. Pursuant to the parties’ Stipulation filed on or about January 15, 2020,
the Court continued the January 31, 2020 CMC until April 1, 2020. Attached hereto
as Exhibits O-P are true and correct copies of the Stipulation and Order filed on

January 21, 2020.

-4-
SMRH:4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document1 Filed 05/05/20 Page 5 of 26

15. On March 9, 2020, the parties filed a Stipulation for Leave for Plaintiff
to File Second Amended Complaint. The Court signed the Order granting leave to
amend on March 13, 2020, and deemed the Second Amended Complaint (“SAC’’)
filed as of March 13, 2020. Attached hereto as Exhibits Q-R are true and correct
copies of the Stipulation and proposed Order, and the SAC, respectively.

16. On March 27, 2020, the parties entered into and filed a Stipulation and
Proposed Order to continue the April 1, 2020 CMC and OSC until June 2, 2020.
Attached hereto as Exhibit S is a true and correct copy of the Stipulation and Proposed
Order.

17. Plaintiff's SAC asserts claims for: (1) failure to pay lawful wages
including overtime wages and minimum wage under Labor Code §§ 510, 1194, and
1199; (2) failure to provide lawful meal periods or compensation in lieu thereof under
Labor Code §§ 226.7, 512 and applicable Wage Orders; (3) failure to provide lawful
rest periods or compensation in lieu thereof under Labor Code §§ 226.7 and applicable
Wage Orders; (4) failure to timely pay wages under Labor Code §§ 201-203; (5)
knowing and intentional failure to comply with itemized employee wage statement
provisions under Labor Code § 226(b)); (6) failure to reimburse employee expenses
under Labor Code § 2802; (7) violations of the Unfair Competition Law under
Business & Professions Code §§ 17200-17208; and (8) violations of the Private
Attorney General Act under Labor Code § 2698 et seg. (“PAGA”’).

18. Plaintiffs’ Second Amended Complaint (“SAC”) is styled as a putative
class action under Code of Civil Procedure § 382. Plaintiff's SAC defines the putative
class as: “all persons who are or were employed by PETSMART in the state of
California as nonexempt employees within four (4) years prior to the date [her]
lawsuit is filed until resolution of this lawsuit.” (“Putative Class”). (SAC, § 23.)
Plaintiff also alleges the following six subclasses:

“All persons who are or were employed by PETSMART in
the state of California as nonexempt employees, within the

-5-
SMRH:4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

SMRH:4816-4320-6322.1

 

 

Case 3:20-cv-03097-JCS Document1 Filed 05/05/20 Page 6 of 26

statutory liability period, and were not accurately and fully
paid all lawful wages owed to them including minimum
wages and/or proper overtime compensation for all their
hours worked” [“Unpaid Wage Subclass”];

“All persons who are or were employed by PETSMART in
the state of California as nonexempt employees, within the
statutory liability period who have not been provided an
uninterrupted 30 minute meal period when they worked
over five hours in a work shift by the end of the fifth hour
and were not provided compensation in lieu thereof’
[“Meal Period Subclass’’];

“All persons who are or were employed by PETSMART in
the state of California as nonexempt employees within the
statutory liability period, who have not been authorized or
permitted to take a duty free ten minute rest period for every
four (4) hours or major fraction thereof worked per day and
were not provided compensation in lieu thereof’ [Rest
Period Subclass”’];

“All persons who are or were employed by PETSMART in
the state of California as nonexempt employees within the
statutory liability period who were not timely paid all wages
due and owed to them upon the termination of their
employment with Defendants” [“Waiting Time Subclass”;

“All persons who are or were employed by PETSMART in
the state of California as nonexempt employees who, within
the statutory liability period, were not provided with
accurate and complete itemized wage statements” [Wage
Statement Subclass”;

“All persons who are or were employed by PETSMART in
the state of California as nonexempt employees within the
statutory liability period who were required to use their
personal mobile phones in the performance of their job
duties and not reimbursed by Defendants” [“Expense
Reimbursement Subclass’’].

(See id. J] 24(a)-(f).) Plaintiff also seeks to recover civil penalties on behalf of all

“current and former employees of Defendant against whom one or more of the

-6-

PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document1 Filed 05/05/20 Page 7 of 26

violations of the Labor Code was committed during the applicable period” under
PAGA. (d. ¥ 73.)

19. A-copy of this Notice of Removal will be promptly served on Plaintiff
and filed with the Superior Court of California for the County of Contra Costa.
Exhibits A-S contain all “process, pleadings, and orders” served on PetSmart in
accordance with 28 U.S.C. § 1446(a). No other proceedings have been held in this
action.

Ii. JURISDICTION PURSUANT TO THE CLASS ACTION FAIRNESS
ACT IS SATISFIED

20. Under CAFA, a removing defendant need not submit any evidence of
the facts establishing jurisdiction in its notice of removal. Dart Cherokee Basin
Operating Co., LLC v. Owens, 135 S.Ct. 547, 551 (2014) (A notice of removal “need
not contain evidentiary submissions.”’). Rather, “[a] defendant’s notice of removal
need include only a plausible allegation that the jurisdictional facts exists.” Jd. at 554.
Evidence is required “only when the plaintiff contests, or the court questions, the
defendant’s allegation.” Jd. (emphasis added); Arias v. Residence Inn by Marriott,
936 F.3d 920 (9th Cir. 2019) (court may not remand where notice of removal
plausibly alleges the basis for removal, without giving the defendant an opportunity
to prove the jurisdictional requirements are satisfied).

21. The United States Supreme Court in Dart Cherokee held that “no
antiremoval presumption attends cases invoking CAFA, which Congress enacted to
facilitate adjudication of certain class actions in federal court,” adding that “CAFA
should be read ‘with a strong preference that interstate class actions should be heard
in a federal court if properly removed by any defendant.’” Jd. Following Dart
Cherokee, the Ninth Circuit has directed the district courts to “interpret CAFA’s
provisions under section 1332 broadly in favor of removal...” Jordan v. Nationstar
Mortg. LLC, 781 F.3d 1178, 1184 (9th Cir. 2015) (emphasis added); see also Ibarra

v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (“Congress intended

-7-
SMRH:4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document1 Filed 05/05/20 Page 8 of 26

CAFA to be interpreted expansively”). In Bridewell-Sledge v. Blue Cross, 798 F.3d

923 (9th Cir. 2015), the Ninth Circuit held that under Dart Cherokee, the district court

erred “in its remand orders by applying a ‘strong presumption against removal

jurisdiction.’” See also Moppin v. Los Robles Reg'l Med. Ctr., 2015 U.S. Dist. LEXIS

129574, at *4 (C.D. Cal. 2015) (“[N]o presumption against removal exists in cases

invoking CAFA, which Congress enacted to facilitate adjudication of certain class

actions in federal court’).

A. The Case Is a Proposed Class Action with a Putative Class of At Least
100 Members, and PetSmart Is Not a State, State Official, or
Government Entity
22. This action has been styled as a California class action under California

Code of Civil Procedure § 382. (SAC, § 1 (“This is a Class Action, pursuant to Code

of Civil Procedure section 382, brought against Defendant PETSMART INC.”).)

Code of Civil Procedure § 382 is a state statute authorizing an action to be brought by

one or more representative persons as a class action.

23. 28U.S.C. § 1332(d)(5) excludes from CAFA jurisdiction cases in which
“the primary defendants are States, State officials, or other governmental entities
against whom the district court may be foreclosed from ordering relief; or...the
number of members of all proposed plaintiff classes in the aggregate is less than 100.”

24. PetSmart is neither a state, a state official, nor a government entity.

25. Plaintiff's SAC alleges that PetSmart “currently employ[s] and during
the relevant period have employed over one hundred (100) employees in the State of
California in non-exempt hourly positions.” (SAC, § 21.) On the basis of its own
investigation, PetSmart determined there are more than 100 current and former non-
exempt employees in California during the four-year period prior to the filing of the
Complaint. Therefore, Plaintiff's proposed class consists of at least 100 members

now at the time of removal and at the institution of this civil action.

-8-
SMRH:4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document1 Filed 05/05/20 Page 9 of 26

B. Minimum Diversity of Citizenship Exists Here

1. CAFA requires minimum diversity of citizenship, pursuant to 28
U.S.C. section 1332(d)(2):

The district courts shall have original jurisdiction of any
civil action in which the matter in controversy exceeds the
sum or value of $5,000,000, exclusive of interest and costs,
and is a class action in which —

(A) any member ofa class of plaintiffs is a citizen of a State
different from any defendant.

26. Plaintiff's SAC alleges that she is a resident of California. (SAC, § 10.)
Plaintiff's SAC further alleges that the putative class consists of “[a]ll persons who
are or were employed by PETSMART in the state of California as nonexempt
employees within four (4) years prior to the date [her] lawsuit is filed until resolution
of this lawsuit.” (/d. § 23 (emphasis added).)

27. Although no evidence of domicile is required at the notice of removal
stage (Dart Cherokee, 135 S.Ct. at 554; Ehrman v. Cox Communs., Inc., 932 F.3d
1223 (9th Cir. 2019) (allegation of plaintiffs citizenship is sufficient for removal)),
“[p]roof of residence in a state is usually thought prima facie evidence of domicile.”
Bradley Min. Co. v. Boice, 194 F.2d 80, 84 (9th Cir. 1951); see also Anderson v. Watt,
138 U.S. 694, 706 (1891) (“The place where a person lives is taken to be his domicile
until facts adduced establish the contrary...”); Barbosa v. Transp. Drivers, Inc., 2015
WL 9272828, at *2 (C.D. Cal. 2015) (“a person's residence is prima facie evidence
of his or her place of domicile for purposes of diversity jurisdiction’’) (quoting Bey v.
SolarWorld Indus. Am., Inc., 904 F. Supp. 2d 1103, 1105 (D. Or. 2012)).
Furthermore, “a party with the burden of proving citizenship may rely on the
presumption of continuing domicile, which provides that, once established, a person’s
state of domicile continues unless rebutted with sufficient evidence of change.”

Mondragon v. Capital One Auto Fin., 736 F.3d 880, 885 (9th Cir. 2013).

-9-
SMRH:4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 10 of 26

28. Further, where there are no allegations of citizenship of certain parties in
the complaint, a removing party may introduce “objective facts” in support of removal
that would tend to show the domicile or citizenship of a party in a particular state. See
Lew v. Moss, 797 F.2d 747, 749 (9th Cir. 1986) (“the determination of an individual's
domicile involves a number of factors (no single factor controlling), including: current
residence, voting registration and voting practices, location of personal and real
property, location of brokerage and bank accounts, location of spouse and family,
membership in unions and other organizations, place of employment or business,
driver's license and automobile registration, and payment of taxes”); see also Jones v.
Law Firm of Hill and Ponton, 141 F.Supp.2d 1349, 1355 (M.D. Fla. 2001).

29. Here, the SAC affirmatively discloses that Plaintiff was a resident of
California at the time this case was filed. Accordingly, Plaintiff is now at the time of
this removal, and was at the institution of this civil action, a citizen of California for
purposes of determining diversity. See 28 U.S.C. § 1332(a)(1) (an individual is a
citizen of the state in which he or she is domiciled); see also State Farm Mut. Auto.
Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994) (residence is prima facie evidence
of domicile for purposes of determining citizenship).

30. Because Plaintiff resides in California, worked in California for
PetSmart, and because Plaintiff's proposed class is defined to include persons “who
are or were” employed in the State of California, PetSmart may rely on the foregoing
presumptions to establish that Plaintiff, and at least some of the putative class
members, are now at the time of removal, and were at the institution of this civil
action, domiciled in California and therefore citizens of California.

31. PetSmart’s Citizenship: PetSmart is now at the time of this removal, and

 

was at the institution of this civil action, a corporation incorporated under the laws of
Delaware. As a corporation, PetSmart is deemed to be a citizen of the state in which
it has been incorporated and the state where it has its principal place of business. 28

U.S.C. § 1332(c)(1).

-10-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 11 of 26

32. In Hertz Corp. v. Friend, 559 U.S. 77, 92-3 (2010), the Supreme Court
clarified the definition of a corporation’s “principal place of business” and concluded
that the “‘principal place of business’ is best read as referring to the place where a
corporation’s officers direct, control, and coordinate the corporation’s activities.”
The Supreme Court further clarified that, “in practice” the principal place of business
“should normally be the place where the corporation maintains its headquarters—
provided that the headquarters is the actual center of direction, control, and
coordination.” Id. At 93.

33. Under the foregoing standard PetSmart is a citizen of Arizona and
Delaware for purposes of removal. PetSmart is incorporated in the state of Delaware,
and maintains its corporate headquarters in Phoenix, Arizona. PetSmart’s corporate
and executive officers are employed in Arizona. PetSmart’s administrative functions
(including that of legal, payroll, and human resources), are conducted in Phoenix,
Arizona. Phoenix, Arizona is also where the actual center of direction, control and
coordination for PetSmart takes place. This is well established by the following fact:
the corporate headquarters is the actual center of direction, control and coordination
of all major human resources, payroll, legal and administrative functions; and the
respective officers for these departments work in Phoenix, Arizona and are
responsible for developing policies and protocols for PetSmart. All of the facts
alleged in this paragraph are true as of the time of this removal and were also true at
the initiation of this civil action. Accordingly, PetSmart’s principal place of business
is, and was at the institution of this civil action, in the State of Arizona. See 28 U.S.C.
§ 1332(c)(1).

34. In accordance with the foregoing, PetSmart is now at the time of
removal, and was at the time of the institution of this civil action, a citizen of Delaware
and Arizona (and not a citizen of California), and Plaintiff and some of the putative

class members are now at the time of removal, and were at the institution of this civil

-l]-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 12 of 26

action, citizens of California (and not citizens of Arizona or Delaware). Thus, the
minimum diversity requirement under CAFA is satisfied.

35. Doe Defendants: Pursuant to 28 U.S.C. section 1441(a), the residence
of fictitious and unknown defendants should be disregarded for purposes of
establishing removal jurisdiction under 28 U.S.C. section 1332. Fristoe v. Reynolds
Metals Co., 615 F.2d 1209, 1213 (9th Cir. 1980) (unnamed defendants are not
required to join in a removal petition). Soliman v. Philip Morris, Inc., 311 F.3d 966,
971 (9th Cir. 2002) (citizenship of fictitious defendants disregarded for removal).
Thus, the existence of Doe defendants 1 through 50 does not deprive this Court of
jurisdiction.

36. In accordance with the foregoing, Plaintiff is a citizen of the State of
California, while PetSmart is a citizen of the States of Arizona and Delaware (the
principal place of business and state of incorporation, respectively, for PetSmart).
Thus, the minimum diversity requirement under CAFA is satisfied.

C. The Amount in Controversy Exceeds the $5,000,000 Requirement under

CAFA

37. Without making an admission of liability or damages with respect to any
aspects of this case or the proper legal test(s) applicable to Plaintiff's allegations on
behalf of herself and the putative class, the amount in controversy exceeds the
jurisdictional minimum of this Court as detailed below.

38.  “[A] defendant’s notice of removal need include only a plausible
allegation that the amount in controversy exceeds the jurisdiction threshold.” Dart
Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014). Moreover,
a defendant need not set forth evidence establishing the amount in its notice of
removal. Jd. A defendant is not obliged to “research, state, and prove the plaintiff's
claims for damages.” McCraw v. Lyons, 863 F. Supp. 430, 434 (W.D. Ky. 1994). A
defendant can establish the amount in controversy by “providing only a short and

plain statement of the grounds for removal.” Ehrman v. Cox Commc'ns, Inc., 2019

-12-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 13 of 26

WL 3720013 (9th Cir. Aug. 8, 2019); see also Dart Cherokee, 135 S. Ct. at 547
(holding that “a defendant’s notice of removal need include only a plausible allegation
that the amount in controversy exceeds the jurisdictional threshold” and evidentiary
submissions are required only if “the plaintiff contests, or the court questions, the
defendant’s allegations”). Here, PetSmart alleges there is more than $5,000,000 in
controversy.

39. CAFA authorizes the removal of class actions in which, among the other
factors mentioned above, the aggregate amount in controversy for all class members
exceeds five million dollars ($5,000,000.00). See 28 U.S.C. § 1332(d). By
demonstrating that the actual amount in controversy exceeds the threshold, PetSmart
does not concede the validity of Plaintiff's claims or the likelihood that Plaintiff will
recover anything.

40. “In determining the amount in controversy, the Court accepts the
allegations contained in the complaint as true and assumes the jury will return a

99

verdict in the plaintiff's favor on every claim.” Henry v. Cent. Freight Lines, Inc.,
692 F. App'x 80s6, 807 (9th Cir. 2017). “The amount in controversy is simply an
estimate of the total amount in dispute, not a prospective assessment of defendant’s
liability.” Lewis v. Verizon Communs., Inc., 627 F.3d 395, 400 (9th Cir. 2010); see
also Muniz v. Pilot Travel Centers LLC, 2007 WL 1302504, at *3 (E.D. Cal. 2007)
(“The ultimate inquiry is what amount is put ‘in controversy’ by the plaintiffs
complaint, not what a defendant will actually owe’) (original emphasis); see also
Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D. Cal. 2010)
(“In deciding the amount in controversy, the Court looks to what the plaintiff has
alleged, not what the defendants will owe’’) (aff'd by 631 F.3d 1010 (9th Cir. 2011)).

41. Inthe Ninth Circuit, the amount in controversy is determined “at the time
of removal.” Kroske v. US Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005) (quoting
Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997). In Chavez

v. JPMorgan Chase, 888 F.3d 413, 417 (9th Cir. 2018), the Ninth Circuit held “[t]hat

-13-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 14 of 26

the amount in controversy is assessed at the time of removal does not mean that the
mere futurity of certain classes of damages precludes them from being part of the
amount in controversy.” Chavez, 888 F.3d at 417 (original emphasis). Chavez held
that “the amount in controversy is not limited to damages incurred prior to removal—
for example, it is not limited to wages plaintiff-employee would have earned before
removal (as opposed to after removal). Rather, the amount in controversy 1s
determined by the complaint operative at the time of removal and encompasses all
relief a court may grant on that complaint if the plaintiff is victorious.” Jd. at 414-15.
These principles were affirmed again by the Ninth Circuit in Fritsch v. Swift Transp.
Co. of Ariz., LLC, 899 F.3d 785 (9th Cir. 2018).

42. Plaintiff's pleadings in this action fail to affirmatively disclose the
amount in controversy or information from which PetSmart could readily ascertain
the amount in controversy without independent investigation and analysis. Plaintiff's
pleadings were each “indeterminate” as to whether federal jurisdiction under 28
U.S.C. § 1332(d) existed within the meaning of Harris v. Bankers Life & Cas. Co.,
425 F.3d 689 (9th Cir. 2005) and Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d
1121 (9th Cir. 2013).

43. PetSmart provides the following calculations only to demonstrate that
the amount in controversy in this case easily exceeds the jurisdictional amount in
controversy under CAFA jurisdiction. PetSmart makes no admission of any liability
or damages with respect to any aspect of this case, or to the proper legal test to be
applied to Plaintiff's claims. Nor does PetSmart waive its right to ultimately contest
the proper amount of damages due, if any, should Plaintiff prevail with respect to any
of her claims.

44. PetSmart independently determined based on its own business records
that Plaintiff's proposed Putative Class is comprised of approximately 22,241 current
and former employees in California during the four-year period prior to the filing of

the Complaint.

-14-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 15 of 26

45. PetSmart independently determined based on its own business records
that Putative Class members worked a total of approximately 1,374,000 workweeks
during the four-year period prior to the filing of the Complaint. Additionally, the
California minimum wage in 2015 and 2016 was $10.00 per hour. Thus, Putative
Class members earned at minimum $10.00 per hour during the applicable limitations
period(s).

46. Based on its own business records, PetSmart determined that Plaintiff’ s
proposed Waiting Time Subclass is comprised of approximately 12,480 former
Putative Class members during the three-year period prior to the filing of the
Complaint.

Amount in Controversy for Rest Period Premiums

47. Rest breaks under California law are required for non-exempt employees
who work three and a half (3 1/2) or more hours ina day. Non-exempt employees are
entitled to a rest period of ten (10) minutes for each four (4) hours, or major fraction
thereof, that they work in a day. See California Wage Orders, § 12. California law
requires employers to pay employees one additional hour of pay at the employee’s
regular rate of compensation for each workday that a rest period that is required to be
provided is not provided. Cal. Labor Code § 226.7.

48. Plaintiff alleges that PetSmart’s “policy and practice requires that
Plaintiff and Class Members remain on the premises during their scheduled rest

‘©

breaks” and Class Members “were required to take [walkie-talkies] on their rest
breaks.” (SAC, § 16.) Plaintiff claims that as a consequence, PetSmart did not
authorize and permit Plaintiff and the Putative Class to take compliant rest periods
and were not compensated one (1) hour of pay at the regular rate of compensation.
(Id.)

49. In Murphy v. Kenneth Cole Prods., Inc., 40 Cal. 4th 1094 (2007), the

California Supreme Court held that the premiums due under Cal. Labor Code § 226.7

-15-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document1 Filed 05/05/20 Page 16 of 26

are compensatory wages for statute of limitations purposes and therefore have a three
year statute of limitations period. See Cal. Code Civ. Proc. § 338(a).

50. However Plaintiff asserts that PetSmart’s alleged Labor Code violations
“constitute unlawful and/or unfair business practices” under Business and Professions
Code §§ 17200, et seg. and thus seeks “restitution of all wages which have been
unlawfully withheld” from Plaintiff and the Putative Class. (SAC, §§ 64, 67.)
California District Courts are split as to whether the four year statute of limitations
under California Business & Professions Code § 17200 will extend the time to seek
unpaid meal and rest period premiums. Cal. Bus. & Prof. Code § 17208; compare
Horton v. NeoStrata Co., 2017 WL 2721977 (S.D. Cal. 2017) and Dittmar v. Costco
Wholesale Corp., 2016 WL 3387464 (S.D. Cal. 2017) with Parson v. Golden State
FC, LLC, 2016 WL 1734010 (N.D. Cal. 2016) and Guerrero v. Halliburton Energy
Servs. Inc., 231 F. Supp. 3d 797 (E.D. Cal. 2017).

51. Because the jurisdictional amount in controversy is determined based on
what Plaintiff alleges, not what she will ultimately recover, a four year limitations
period is appropriate for jurisdictional purposes. Therefore, the relevant time period
to calculate Plaintiffs’ amount in controversy for alleged rest period violations is four
years prior to the date Plaintiff filed her Complaint to the present, i.e. from May 15,
2015 to the present. (See SAC, § 23 (defining the class period as reaching back four
years). )

52. PetSmart independently determined based on its own business records
and on the allegations within Plaintiff's Complaint that the amount in controversy for
rest period premium damages is at least $13,740,000 based on a conservative one
missed rest break per week (1,374,000 workweeks x 1 missed rest period per week x
minimum $10.00 hourly rate).

53. Therefore, the amount in controversy for Plaintiff's rest period premium

damages claim alone also exceeds the jurisdictional minimum of $5,000,000.

-16-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 17 of 26

Meal Periods:

54. California law requires employers to pay employees one additional hour
of pay at the employee’s regular rate of compensation for each workday a meal period
that is required to be provided is not provided. Labor Code § 226.7. California law
requires provision of meal breaks to non-exempt employees who work more than five
hours in a workday. Cal. Labor Code § 512. Plaintiff alleges that due to PetSmart’s
“work load requirements and time constraints resulting from the demands of work
shift,” she and the Putative Class were required to work more than five hours without
being provided with a meal period, and PetSmart failed pay the meal period premium
“for each workday that a meal period was not provided.” (SAC, § 17.)

55. Similar to Plaintiffs rest period allegations, Plaintiff alleges that
PetSmart violated California Business & Professions Code §§ 17200 et seg. for the
alleged failure to provide meal periods. (SAC, §] 64, 67.) As noted above, the
limitations period for a claim under California Business & Professions Code § 17200
is four years, and the appropriate period to use for determining the amount in
controversy. Cal. Bus. & Prof. Code § 17208.

56. Therefore, PetSmart independently determined based on its own
business records and on the allegations within Plaintiff's Complaint that the amount
in controversy for meal period premium damages is at least $13,740,000 based on a
conservative one missed meal period per week (1,374,000 workweeks x 1 missed
meal period per week x minimum $10.00 hourly rate).

57. Therefore, the amount in controversy for Plaintiff's meal period
premium damages claim alone also exceeds the jurisdictional minimum of
$5,000,000.

58. PetSmart would be justified in using a 100% violation rate in computing
the amount in controversy based on the nature of Plaintiff's allegations that: (1)
Plaintiff and Putative Class members were not provided rest periods because PetSmart

required they stay on the premises; (2) Plaintiff and the Putative Class were not

-17-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 18 of 26

provided meal periods due to work load and time constraints from the demands of
work; and (3) PetSmart failed to pay Plaintiff and Putative Class members meal and
rest period premiums “each workday that a [meal or rest] period was not provided.”
(SAC, §§ 16-17.) (Emphasis added.) See Coleman, 730 F. Supp. 2d at 1149 (C.D.
Cal. 2010) (“courts have assumed a 100% violation rate in calculating the amount in
controversy when the complaint does not allege a more precise calculation”); see also
Sanchez v. Russell Sigler, Inc., 2015 U.S. Dist. LEXIS 55667, *16 (C.D. Cal. Apr.
28, 2015) (“Defendant’s use of a 100% violation rate is proper in this case because
Plaintiff's complaint alleges universal deprivation of meal and rest periods”); Mortley
v. Express Pipe & Supply Co., 2018 WL 708115, at *4 (C.D. Cal. 2018) (100%
violation rate proper when allegations are “routine and systematic violations” of
California’s meal and rest period laws). Nonetheless, although PetSmart could have
used a 100% violation rate, instead it used only a 20% violation rate as the amount in
controversy is met by simply assuming one violation per week.
Waiting Time Penalties

59. Under Cal. Labor Code § 203, “If an employer willfully fails to pay,

 

without abatement or reduction, in accordance with Sections 201 [or] 202...any
wages of an employee who is discharged or who quits, the wages of the employee
shall continue as a penalty from the due date thereof at the same rate until paid or until
an action therefor is commenced; but the wages shall not continue for more than 30
days.”

60. Plaintiff alleges that “more than 30 days have passed since Plaintiff and
affected Class Members have left Defendants’ [sic] employ, and on information and
belief, have not received payment pursuant to Labor Code § 203.” (SAC, 451) She
further alleges that, “[a]s a consequence of [PetSmart’s] willful conduct in not paying
all earned wages, certain Class Members are entitled to 30 days’ wages as a penalty

under Labor Code section 203 for failure to pay legal wages.” (/d.)

-18-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 19 of 26

61. The statute of limitations for Plaintiff's waiting time penalties claim is
three years. Labor Code § 203(b); Pineda v. Bank of Am., N.A., 50 Cal.4th 1389,
1390 (2010). Based on the three year statute of limitations and the time frame
alleged by Plaintiff, there are approximately 12,480 alleged members of the Waiting
Time Subclass, whose employment terminated in the relevant time frame alleged by
Plaintiff, between May 15, 2016 and the present.

62. Therefore, PetSmart independently determined based on its own
business records and on the allegations contained within Plaintiff's SAC that
Plaintiff alleged an amount in controversy for waiting time penalties damages
(exclusive of interest) that would alone exceed the $5,000,000 jurisdictional amount
required under CAFA even if each Waiting Time Subclass member worked on
average only two hours per day and earned minimum wage. If each Waiting Time
Subclass member averaged a work schedule of two hours per day, then waiting time
penalties would total approximately $7,488,000 (12,480 alleged Waiting Time
Subclass members x $20.00 per day [minimum $10.00 hourly rate x 2 hours] x 30
days).

63. Therefore, the amount in controversy for Plaintiff's waiting time
penalties claims alone exceeds the $5,000,000 jurisdictional amount required under
CAFA.

Amount in Controversy for Plaintiff's Other Claims

64. In addition to the claims identified above, Plaintiff alleges that she and
the Putative Class were not paid minimum and overtime wages in accordance with
California law, that they were not provided with timely and accurate wage statements
in violation of Cal. Labor Code § 226, and that they were not reimbursed for all
business expenses in violation of Labor Code § 2802. (SAC, 4 33-38, 53-61.)

65. Labor Code § 1194 states that an employee receiving less than the legal
minimum wage or the legal overtime wage is entitled the recover the amount owed in

a civil action.

-19-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 20 of 26

66. Labor Code § 226(e) provides for penalties in the amount $50 for each
initial alleged wage statement violation to an employee, and $100 for each subsequent
violation.

67. Under Labor Code § 2802, employees are entitled to recover from the
employer all necessary expenditures or losses incurred in the discharge of their duties.

68. For these reasons, Plaintiff's claims for unpaid minimum and overtime
wages, inaccurate wage statements, and unreimbursed business expenses, further
increases the amount in controversy beyond the jurisdictional minimum of
$5,000,000.

Amount in Controversy for Attorneys’ Fees

69. Plaintiff also alleges an entitlement to attorneys’ fees. (SAC, Prayer for
Relief, 4 6.) Under Ninth Circuit precedent, a plaintiff's claim for attorneys’ fees
must be included in the amount in controversy. Galt G/S v. JSS Scandinavia, 142
F.3d 1150, 1156 (9th Cir. 1998) (“where an underlying statute authorizes an award of
attorneys’ fees, either with mandatory or discretionary language, such fees may be
included in the amount in controversy.”). In Fritsch v. Swift Transp. Co. of Ariz.,
LLC, 899 F.3d 785 (9th Cir. 2018), the Ninth Circuit held that future attorneys’ fees
that are claimed, but not accrued at the time of removal, must be considered in the
amount in controversy.

70. Although nota per se rule (see Fritsch, 899 F.3d at 796, n.6), courts may
use a 25% benchmark of total recovery when estimating the attorneys’ fees in
controversy. Garibay v. Archstone Communities LLC, 539 F. App'x 763, 764 (9th
Cir. 2013); Rodriguez v. Cleansource, Inc., 2014 WL 3818304, at *4 (S.D. Cal. 2014);
Marshall v. G2 Secure Staff, LLC, 2014 WL 3506608 (C.D. Cal. 2014); Jasso v.
Money Mart Exp., Inc., 2012 WL 699465 (N.D. Cal. 2012); Ramos v. Schenker, Inc.,
2018 WL 5779978, at *3 (C.D. Cal. 2018); Ramirez v. Benihana Nat'l Corp., 2019
WL 131843, at *2 (N.D. Cal. 2019); see also Hanlon v. Chrysler Corp., 150 F.3d

1011, 1029 (9th Cir. 1998) (“This circuit has established 25% of the common fund as

-20-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 21 of 26

a benchmark award for attorney fees”). Thus, an additional minimum amount of
$8,742,000 must be included in the amount in controversy ([$13,740,000 alleged rest
period premiums + $13,740,000 alleged meal period premiums + $7,488,000 alleged
waiting time penalties] x 25% = $8,742,000).

71. And the same amount for alleged attorneys’ fees is in controversy using
the “lodestar” method of fee computation. See Chavez v. Netflix, Inc., 162
Cal.App.4th 43, 66 n.11 (2008) (“Empirical studies show that, regardless whether
the percentage method or the lodestar method is used, fee awards in class actions
average around one-third of the recovery”); see also Smith v. CRST Van Expedited,
Inc., 2013 WL 163293, at *5 (S.D. Cal. 2013) (“California has recognized that most
fee awards based on either a lodestar or percentage calculation are 33 percent and
has endorsed the federal benchmark of 25 percent’).

72. For all of the forgoing reasons, PetSmart alleges that the amount placed
in controversy by Plaintiff is significantly greater than the jurisdictional minimum of
$5,000,000 required by CAFA, both at the time removal and at the institution of this
civil action. The amount in controversy requirement for CAFA is therefore
satisfied.

D. NoCAFA Exceptions Apply

73. CAFA contains a number of exceptions to its grant of original
jurisdiction, contained in 28 U.S.C. §§ 1332(d)(3)-(4). However, none of these
exceptions are applicable here. The party resisting removal has the burden of
proving the existence of a CAFA exception. King v. Great Am. Chicken Corp., 903
F.3d 875, 878 (9th Cir. 2018).

74. The first is a discretionary exception based on the number of putative
class members found in the state where the action was filed. See 28 U.S.C.

§ 1332(d)(3). However, the exception only applies where the “primary defendants

are citizens of the State in which the action was originally filed.” Here, the action

-2]-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document1 Filed 05/05/20 Page 22 of 26

was originally filed in California and, as noted above, PetSmart is not a citizen of
California. Thus, this exception does not apply.

75. Similarly, 28 U.S.C. § 1332(d)(4) contains two further exceptions to
CAFA’s grant of jurisdiction, based on the number of putative class members in the
state in which the action was filed. However, these exceptions, too, only apply
where all primary defendants, or at least one defendant, is a “citizen of the State in
which the action was originally filed.” See 28 U.S.C. §§ 1332(d)(4)(A)()CUD and
1332(d)(4)(B). Given that this action was originally filed in California, and
PetSmart is not a California citizen, these exceptions also do not apply.

IV. SUPPLEMENTAL JURISDICTION

76. Under 28 U.S.C. § 1367(a):

“Except as provided in subsections (b) and (c) or as
expressly provided otherwise by Federal statute, in any civil
action of which the district courts have original jurisdiction,
the district courts shall have supplemental jurisdiction over
all other claims that are so related to claims in the action
within such original jurisdiction that they form part of the
same case or controversy under Article III of the United
States Constitution. Such supplemental jurisdiction shall
include claims that involve the joinder or intervention of
additional parties.”

77. To the extent the Court concludes it lacks original jurisdiction over any
of Plaintiff's claims, it should exercise supplemental jurisdiction over such claims
pursuant to 28 U.S.C. § 1367(a), since each of Plaintiff's causes of action emanate
from and form part of the same “case or controversy” as Plaintiff's other claims,
such that they should all be tried in one action. See Nishimoto v. Federman-
Backrach & Assoc., 903 F.2d 709, 714 (9th Cir. 1990). Considerations of
convenience, judicial economy, and fairness to the litigants strongly favor this Court
exercising jurisdiction over all claims pleaded in the Plaintiffs’ SAC. See Executive

Software v. U.S. Dist. Court, 24 F.3d 1545, 1557 (9th Cir. 1994); see also Pinnock v.

-22-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 23 of 26

Solana Beach Do It Yourself Dog Wash, Inc., 2007 WL 1989635, at *3 (S.D. Cal.
2007).

78. Here, the Court has supplemental jurisdiction over Plaintiff's non-class
PAGA claim, because those claims emanate from and form part of the same “case or
controversy” as Plaintiff's class claims, such that they should all be tried in one
action. See Nishimoto v. Federman-Backrach & Assoc., 903 F.2d 709, 714 (9th Cir.
1990). Plaintiffs’ PAGA claims seek to recover civil penalties arising from the
same exact alleged wage and hour violations alleged in Plaintiffs’ class claims.! See
Thompson v. Target Corp., 2016 WL 4119937, at *12 (C.D. Cal. 2016) (“Plaintiff's
PAGA and class claims concern the same misconduct by Defendant and the PAGA
claims are therefore properly within the Court’s supplemental jurisdiction.”).
Considerations of convenience, judicial economy, and fairness to the litigants
strongly favor this Court exercising jurisdiction over all claims pleaded in the SAC.
See Executive Software v. U.S. Dist. Court, 24 F.3d 1545, 1557 (9th Cir. 1994); see
also Pinnock, 2007 WL 1989635, at *3.

79. None of the exceptions to supplemental jurisdiction found in 28 U.S.C.
§ 1332(c) are applicable to this case. Plaintiff's PAGA claim does not raise novel or
complex issues of State law different from the class claims, they do not substantially
predominate over the named Plaintiffs individual claims, the class claims have not
been dismissed, and there are no exceptional circumstances or compelling reasons
for declining jurisdiction. The exceptions enumerated in 28 U.S.C. § 1332(c) are
the exclusive grounds under which the Court may decline to exercise supplemental
jurisdiction. Exec. Software N. Am., 24 F.3d at 1556.

80. For these reasons the Court has supplemental jurisdiction over any

claims pleaded by Plaintiff falling outside of the Court’s original jurisdiction,

 

' Tn addition to the wage and hour claims, Plaintiff also seeks penalties under PAGA for
failure to provide suitable seating in violation of IWC Wage Order 7-2001 § 14, and thus
constitutes part of the same “case or controversy” as Plaintiff's other PAGA claims.

 

SMRH:4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document1 Filed 05/05/20 Page 24 of 26

including but not limited to Plaintiff's claim for civil penalties under PAGA, Labor
Code §§ 2699, et seg. (See SAC, ff 69-73.).
Vv. TIMELINESS OF REMOVAL

81. Under 28 U.S.C. § 1446(b), there are “two thirty-day windows during
which a case may be removed—during the first thirty days after the defendant
receives the initial pleading or during the first thirty days after the defendant
receives a paper ‘from which it may first be ascertained that the case is one which is
or has become removable’ if ‘the case stated by the initial pleading is not
removable.’” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 692 (9th Cir. 2005).

82. When a complaint is “indeterminate,” a defendant is under no duty to
investigate the facts showing the basis for removal, and the first 28 U.S.C. § 1446(b)
thirty-day window does not begin to run. Jd. at 692-695. “[T]he ground for removal
must be revealed affirmatively in the initial pleading in order for the first thirty-day
clock under § 1446(b) to begin.” This reasoning was more recently confirmed in
Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1125 (9th Cir. 2013): “even
if a defendant could have discovered grounds for removability through
investigation, it does not lose the right to remove because it did not conduct such an
investigation and then file a notice of removal within thirty days of receiving the
indeterminate document.”

83. A complaint is “indeterminate” when “it is unclear from the complaint
whether the case is removable, i.e., the [jurisdiction facts are] unstated or
ambiguous.” Harris, 425 F.3d at 693. Plaintiff's Complaint does not affirmatively
allege or otherwise state that the amount in controversy exceeds $5,000,000.
Further, it is not discernable from the face of the Complaint that more than
$5,000,000 was placed in controversy. There is nothing in the Complaint setting
forth the amount of damages recoverable for the alleged legal violations, nor the

number of times the violations allegedly occurred. (See generally SAC.) Rather,

-24-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 25 of 26

the Complaint simply demands damages and other remedies in an unstated amount.
(Id. at Prayer For Relief.)

84. Under Harris, the Court must not “inquire into the subjective
knowledge of the defendant, an inquiry that could degenerate into a mini-trial
regarding who knew what and when. Rather...the court [may] rely on the face of
the initial pleading and on the documents exchanged in the case by the parties to
determine when the defendant had notice of the grounds for removal, requiring that
those grounds be apparent within the four corners of the initial pleading or
subsequent paper.” Harris, 425 F.3d at 695 (quoting Lovern v. GMC, 121 F.3d 160,
162 (4th Cir. 1997). Thus, the Complaint is “indeterminate” and its service does not
trigger the first 28 U.S.C. § 1446(b) thirty-day window to remove. See Roth, 720
F.3d at 1125 (holding that complaint was “indeterminate” when “[i]t did not reveal
on its face that...there was sufficient amount in controversy to support jurisdiction
under CAFA.”); see also Calkins v. Google, Inc., 2013 U.S. Dist. LEXIS 97829,
2013 WL 3556042 at *2-3 (N.D. Cal. 2013) (holding that service of complaint did
not trigger thirty-day window when amount in controversy was not affirmatively
stated, even where defendant could have reduced the amount in controversy from
documents in its possession).

85. As of the date of this filing, the parties have not exchanged any
subsequent papers determinative of the jurisdictional amount in controversy in this
matter. Where neither the initial pleading nor “other paper” discloses the grounds
for removal, a defendant may remove at any time after it independently learns of the
facts supporting removal jurisdiction. Roth, 720 F.3d at 1125. PetSmart, based on
its investigation and internal records, has since been able to determine that the
amount in controversy based on the allegations in Plaintiff's Complaint, well
exceeds the $5,000,000.00 threshold. Thus, like in Roth, the facts alleged in this

notice support that removal is both proper and timely.

-25-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
C0 Wa nN Dn FB W NO

NO wNoO WN WN HN HN HN KN KH Re Re He Fe HF FF RF Oe eS eR
on HN an BPW NY KFKF& DO OANQI Dn BPW NY KF CO

 

 

Case 3:20-cv-03097-JCS Document 1 Filed 05/05/20 Page 26 of 26

VI. JOINDER

86. PetSmart is not aware of any other defendant that exists and who has
been named in the SAC or who has been served with a summons and the SAC. The
only defendants named in Plaintiff's SAC are PetSmart and fictitiously named Doe
defendants, whose presence is disregarded for purposes of removal.

VI. VENUE

87. Venue is proper in this Court pursuant to 28 U.S.C. sections 84(c), and
1391.

VII. NOTICE TO PLAINTIFF AND STATE COURT

88. This Notice of Removal will be promptly served on Plaintiff and filed
with the Superior Court of the State of California in and for the County of Contra
Costa.

89. Incompliance with 28 U.S.C. section 1446(a), true and correct copies
of all “process, pleadings, and orders” from the state court action served on
PetSmart or filed by PetSmart are attached hereto as Exhibits A through S.

WHEREFORE, having provided notice as is required by law, the above-
entitled action is removed from the Superior Court for the County of Contra Costa to

this Court.

Dated: Mav 5. 2020 SHEPPARD. MULLIN. RICHTER & HAMPTON LLP

By: /s/ Amanda E. Beckwith
PAUL S. COWIE
BROOKE S. PURCELL
AMANDA E. BECKWITH

Attorneys for Defendant
PETSMART, INC.

 

-26-
SMRH-4816-4320-6322.1 PETSMART, INC.’S NOTICE OF REMOVAL OF
CIVIL ACTION TO FEDERAL COURT

 
